235 F.2d 21
98 U.S.App.D.C. 262
Paul H. PARKER, Appellant,v.UNITED STATES of America, Appellee.
No. 13059.
United States Court of Appeals District of Columbia Circuit.
Argued May 24, 1956.Decided June 7, 1956.

Mr. Joseph M. Del Nero, Washington, D.C.  (appointed by the District Court) for appellant.
Mr. Fred L. McIntyre, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., Lewis Carroll, Harold H. Titus, Jr., and E. Tillman Stirling, Asst. U.S. Attys., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and BASTIAN and BURGER, Circuit judges.
PER CURIAM.


1
This appeal is from a conviction for a robbery committed May 9, 1955.  The [98 U.S.App.D.C. 263] trial commenced November 21, 1955.  Insanity was asserted as a defense.


2
Dr. Epstein of St. Elizabeths Hospital, who had examined and treated the defendant both before and after the crime, testified regarding his mental condition.  The District of Columbia Code, 1951, 14-308, 29 Stat. 138, forbids physicians to disclose confidential information acquired in attending a patient in a professional capacity.  But an amendment, effective August 9, 1955, makes this prohibition inapplicable in criminal trials when the accused raises the defense of insanity.  69 Stat. 612.  We think the District Court was right in applying this amendment.  Cf. Hopt v. Utah, 110 U.S. 574, 587-590, 4 S. Ct. 202, 28 L. Ed. 262.  We find no error affecting substantial rights.


3
Affirmed.